Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-42, 44-104, 109-110 are canceled. New claims 124, 125 are added.
Claims 43, 105-108, 111-125 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 9/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: a substitute listing and amendments have been filed; no new matter has been introduced.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claim 123 was objected to because of informalities.
Applicant contends: the claim has been amended.


Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 109, 110 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: the claims have been canceled.
In view of applicant’s claim cancelations, the rejection is withdrawn.

EXAMINER'S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

108. (currently amended) The antibody of claim 43, wherein the antibody comprises a variable heavy chain region that is at least 95% identical to the amino acid sequence[[s]] of SEQ ID NO: 65, and a variable light chain region that is at least 95% identical to the amino acid sequence of SEQ ID NO: 66.

117. (currently amended) The antibody of claim 43, wherein the antibody is conjugated to a detectable agent or therapeutic agent.

Claims 43, 105-108, 111-125 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 11/27/2020, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: the antibodies as recited in claims 43, 107 are free of the prior art of record. Further, as indicated in Item #6 of the Non-Final Action issued 6/10/2021, the antibodies as claimed are not considered to read upon naturally occurring products.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	8. Claims 43, 105-108, 111-125 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648